DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/06/2021, 02/04/2021, and 06/22/2022 have been considered by the examiner.

Claim Status
Claims 1-20 are pending, with claims 1-20 being examined and no claims deemed withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-7, and 20 of U.S. Patent No. US10827966B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of US10827966B2 discloses an article for introducing a fluid into a fluidic system comprising a fluid collection region comprising an edge, a sidewall bottom portion, a receiving channel integrally connected to and in fluid communication with the fluid collection region including a concave portion adapted to and arranged to connect with a  fluid channel which encompasses the limitations recited in claims 1 and 4 of the instant application.
Claims 4 and 5 of US10827966B2 disclose wherein the fluidic channel is part of a fluidic connector, the fluidic connected having a fluid path having a fluid path inlet and a fluid path outlet which encompasses the limitations recited in claims 5-7, and 15 of the instant application.
Claims 6-7 of US10827966B2 disclose an article having a curved edge and a tapered edge which encompasses the limitations recited in claims 2-3 of the instant application.
Claim 20 of US10827966B2 discloses the fluid path inlet of the fluidic channel extends beyond the bottom portion of the fluid collection device which encompasses the limitations recited in claim 8 of the instant application.
Claims 9-14 and 16-20 of the instant application are rejected by virtue of their dependency.

Claim Objections
Claims 15-20 is objected to because of the following informalities:
Claim 15 recites: “a channel that is adapted to arranged to” in lines 9-10. This should read “a channel that is adapted and arranged to” similar to the claim language used in lines 5-6. 
Claims 16-20 are objected to by virtue of their dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strand et al. US20020155033A1, as provided in IDS filed 01/06/2021, hereinafter  Strand.
Regarding claim 1, Strand discloses (Fig 9) an article (410) for introducing a fluid into a fluidic system (400), comprising a fluid collection region (see annotated Fig 6A) comprising an edge, a sidewall, and a bottom portion (annotated Fig 6A);
a receiving channel integrally connected to and in fluidic communication with the fluid collection region (annotated Fig 6A), wherein the receiving channel includes a concave portion adapted and arranged to receive a fluidic channel (annotated Fig 6A).


    PNG
    media_image1.png
    458
    813
    media_image1.png
    Greyscale

Annotated Fig 6A from Strand

Regarding claim 2, Stand discloses all of the limitations of claim 1, wherein the edge is a curved edge (annotated Fig 6A).

Regarding claim 3, Strand discloses all of the limitations of claim 1, wherein the edge is tapered (annotated Fig 6A).

Regarding claim 4, Strand discloses all of the limitations of claim 1, wherein the receiving channel is adapted and arranged to receive a fluidic channel to allow fluid communication between the fluidic channel and the fluid collection region (annotated Fig 6A).

Regarding claim 5, Strand discloses all of the limitations of claim 4, wherein the fluidic channel is a part of a fluidic connector (annotated Fig 6A).

Regarding claim 6, Strand discloses a device (410) for introducing a fluid into a fluidic system (400), comprising a fluidic connector (456, Fig 10) comprising a fluidic channel (annotated Fig 6A) that includes a fluid path having a fluid path inlet and a fluid path outlet (annotated Fig 6A), wherein the fluidic connector is adapted and arranged to connect to an inlet and/or an outlet of a fluidic device (par 53, Fig 9).
A fluid collection device (410, 452, and Fig 1) for introducing a fluid into the fluidic connector, the fluid collection device comprising a fluid collection region (annotated Fig 6A) comprising an edge, a sidewall, and a bottom portion (annotated Fig 6A).
A receiving channel integrally connected to and in fluidic communication with the fluid collection region (annotated Fig 6A).

Regarding claim 7, Strand discloses all of the limitations of claim 6, wherein upon connection of the fluid collection device and the fluidic connector, the fluid path inlet of the fluidic connector connects to the receiving channel of the fluid collection device to allow fluid communication between the fluidic connector and the fluid collection device (annotated Fig 6A).

Regarding claim 8, Strand discloses all of the limitations of claim 6,wherein upon connection of the fluid collection device and the fluidic connector, the fluid path inlet of the fluidic connector extends beyond the bottom portion of the fluid collection device (annotated Fig 6A).

Regarding claim 9, Strand discloses all of the limitations of claim 6, wherein upon connection of the fluidic connector to the fluidic system, the fluid path inlet connects to an outlet of the fluidic system and the fluid path outlet connects to an inlet of the fluidic system (par 53).

Regarding claim 10, Strand discloses all of the limitations of claim 6, wherein the fluid collection device comprises at least one non- fluidic feature complementary to a non-fluidic feature of the fluidic connector (groove in side plate 3, Fig 1) so as to form a non-fluidic connection between the fluidic connector and the fluid collection device upon connection (Fig 2).

Regarding claim 11, Strand discloses all of the limitations of claim 10, wherein the non-fluidic feature is a rail ((groove in side plate 3, Fig 1).

Regarding claim 12, Strand discloses all of the limitations of claim 10, wherein the non-fluidic connection is reversible (par 37).

Regarding claim 13, Strand discloses all of the limitations of claim 6, wherein the fluid collection device comprises at least one fluidic feature (7, 8) complementary to the fluid path outlet of the fluidic connector so as to form a fluidic connection between the fluid path outlet and the fluid collection device upon connection (Fig 2).

Regarding claim 14, Strand discloses all of the limitations of claim 6, wherein the fluid collection device comprises a second receiving channel (second end), wherein upon connection, the fluid path outlet of the fluidic channel of the fluidic connector connects to the second receiving channel (par 31).

Regarding claim 15, Strand discloses a device (Fig 9), comprising a fluidic system (400) comprising at least one channel having an inlet and an outlet (par 47).
A fluidic connector (456, Fig 10) comprising a fluidic channel (annotated Fig 6A) that includes a fluid path having a fluid path inlet and a fluid path outlet (annotated Fig 6A), wherein the fluidic connector is adapted and arranged to fasten with the fluidic system and allow fluid communication between the fluidic system and the fluidic connector (par 53).
A fluid collection device (410, 452, and Fig 1) for introducing a fluid into the fluidic connector, the fluid collection device comprising a fluid collection region (see annotated Fig 6A) and a channel (annotated Fig 6A) that is adapted and arranged to reversibly connect with the fluidic channel of the fluidic connector (par 37).

Regrading claim 16, Strand discloses all of the limitations of claim 15, wherein the device comprises an attachment mechanism (par 31, Figs 2 and 10).

Regrading claim 17, Strand discloses all of the limitations of claim 16, wherein clip arms surrounding laminate layers 458, 459 and 460 as the attachment mechanism is adapted and arranged to attach to the fluidic connector (Fig 10).

Regarding claim 18 Strand discloses all of the limitations of claim 16, wherein the attachment mechanism comprises a clip (par 31).

Regarding claim 20, Strand discloses all of the limitations of claim 16, wherein the attachment mechanism comprises a space between the clip arms (Fig 10) as an opening configured to receive the fluidic connector (Fig 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Strand as applied to claim 16 above, and further in view of Erickson et al. US 20150244852 A1 hereinafter Erickson.
Regarding claim 19, Strand discloses all of the limitations of claim 16, and further discloses methods such as adhesive, clamps, and welding are well known in the art and suitable for attachment (par 31), but does not disclose wherein the attachment mechanism comprises a magnet.
However, Erickson is in the analogous art of modular test platforms (Abstract) and discloses a fluidic system (100) comprising a fluid collection device (301) in fluid communication with a modular test device (415) as a fluidic connector having fluidic channel (304). The fluidic connector is secured in the fluidic system with a magnetic latch (417) (Fig 4c). The magnetic latch aligns and secures the modular test device (par 74) in a removeable fashion (par 25).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment method of Strand to incorporate the magnetic latch of Erickson. Doing so would align and secure the fluidic connector in the fluidic system in a removeable fashion as recognized by Erickson.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gaige et al. US 20160263572 A1 discloses a microfluidic system having a reversibly attachment mechanism comprising a magnet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 9:00 - 5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798                     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797